Citation Nr: 0127093	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  00-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss 
disability.

3.  Entitlement to service connection for disability 
exhibited by vertigo.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of head injury to include headaches.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for lung 
disability to include pneumonia residuals and lung granuloma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
November 1955.  This case came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims for service connection for residuals of head 
injury and lung disability to include residuals of pneumonia, 
a lung granuloma, and a positive PPD test, and denied 
entitlement to service connection for PTSD, anxiety, hearing 
loss, vision problems, disability exhibited by vertigo, 
dizziness, and nerve sensitivity due to toxic gas exposure.

The veteran, his spouse, and his representative presented 
testimony to a Member of the Board at a hearing at the 
Central Office in Washington, D.C. in April 2001.  At that 
time, the veteran submitted additional evidence and waived RO 
consideration of such evidence.

Finally, at the April 2001 hearing, the veteran withdrew the 
issues of entitlement to service connection for anxiety, 
vision problems, dizziness, and nerve sensitivity due to 
toxic gas exposure as well as new and material evidence for 
service connection for positive PPD test.  Therefore, the 
Board no longer has jurisdiction of these issues.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The issues of entitlement to service connection for hearing 
loss disability, disability exhibited by vertigo, and whether 
new and material evidence has been submitted to reopen the 
claim for service connection for lung disability are 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  PTSD originated during service.

2.  In an October 1996 decision, the Board denied service 
connection for residuals of head injury.

3.  Evidence has been presented since the October 1996 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  PTSD is related to the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 5100 et. seq. (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The October 1996 Board decision denying service 
connection for residuals of head injury is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001). 

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of head injury is new and 
material, and the claim is reopened.   38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100 et. seq. (West Supp. 2001).  Given the 
outcome below granting the veteran's appeal for service 
connection for PTSD and reopening the claim for service 
connection for residuals of head injury, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of these issues which 
would result from a remand solely to allow the RO to apply 
the VCAA would not be justified.

I.  PTSD

The veteran's service personnel records reflect that the 
veteran served as a cannoneer with K battery, 4th Battalion, 
11th Marines in Korea from March 1954 to March 1955.  His 
DD214 indicates that his medals included the Korean Service 
Medal and the United Nations Service Medal.  The veteran's 
service medical records make no reference to a psychiatric 
disability.  At his November 1955 separation examination, the 
psychiatric evaluation was normal.

Private medical records from December 1981 to December 1989 
from Dr. G.L. Jakubovitz reflect findings of anxiety. 

The veteran, in various statements and testimony, reported 
that while he was on perimeter guard duty in the middle of 
the night in Korea, he heard wires being cut and fired in 
that direction.  He then apprehended three Koreans.  The 
veteran stated that he was only 17 years old at the time and 
was very scared.

In a January 1997 letter, the veteran's family physician, J. 
R. Crabbs, M.D., reported that he treated the veteran from 
1971 to 1978 and again in 1995.  Dr. Crabbs stated that he 
had reviewed medical records from other private physicians as 
well as his own and opined that the veteran suffered from 
PTSD due to an incident that occurred while he was on guard 
duty in Korea.  

In a February 1999 VA PTSD examination, the veteran 
complained of nightmares and flashbacks concerning the time 
he was on guard duty, came face to face with 3 Koreans, and 
that he was very scared.  He also reported irritability, 
anger, sleep and concentration disturbances.  The diagnosis 
was chronic PTSD.

In March 1999, the Department of the Navy, Headquarters 
United States Marine Corps submitted copies of battalion 
command diaries for the period from March 1954 to April 1955.  
It was noted that there were no company echelon records 
available.  The battalion records show numbers of personnel 
and indicated routines and firing practice.  There was no 
mention of capture of Korean personnel.

In a September 1999 letter, Dr. Crabbs stated that the 
veteran had recurrent dreams and nightmares about the 
incident in Korea and was extremely anxious.  

In July 2000 statements, G.G. and F.B.C., friends of the 
veteran, stated that they had served with the veteran in 
Korea in 1954 and 1955.  G.G., in his statement, reported 
that he was the infantry officer left behind to guard the 
compound and on the night in question found the veteran 
holding the Koreans at gunpoint and that he took charge of 
the prisoners from the veteran.  In a separate statement, 
F.B.C., reported that he was not present at the time of the 
capture of the Koreans but he had heard that the security 
party had captured Koreans trying to get into the compound.

In a May 2001 letter, P. A. Ervin, M.D., stated that after 
reviewing the veteran's statements and medical records, it 
was his opinion that the incident in Korea would be a major 
contributing factor to the etiology of PTSD.

The requirements for service connection for PTSD under 38 
C.F.R. § 3.304(f) include the following: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in- service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).   The Board 
notes that under 38 C.F.R. § 4.125(a), a diagnosis of a 
mental disorder, including PTSD, must conform to the criteria 
of Diagnostic and Statistical Manual for Mental Disorders.  
38 C.F.R. § 4.125 (2001).  The Board would note that the VA 
has adopted the fourth edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  The standard as to 
whether a stressor is sufficient to trigger PTSD is a 
subjective standard, requiring exposure to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  See Cohen, 10 Vet. App. at 153 (Nebeker, C.J., 
concurring).

The requirements vary depending upon whether or not the 
veteran engaged in combat with the enemy.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. 
App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2001).  Evidence 
to support a PTSD claim must be evaluated in light of the 
places, types and circumstances of service as evidenced by 
service records, the official history of each organization in 
which the veteran served, the military records, and all 
pertinent medical and lay evidence.  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  

The veteran's lay testimony alone is insufficient to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West, 7 Vet. App. at 76.  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the United States 
Court of Appeals for Veterans Claims (Court), held that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  West and Doran cited a provision of the VA MANUAL 
21-1 which has now been revised as to "Evidence of Stressors 
in Service" to read, in part,... "[C]orroborating evidence of 
a stressor is not restricted to service records, but may be 
obtained from other sources."  Since the October 1995 
revision of the VA MANUAL 21-1, the Court has held that the 
requirements in 38 C.F.R. § 3.304(f) for "credible supporting 
evidence" means that the "appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  See Moreau, 9 Vet. App. at 395; 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board recognizes that neither the veteran's medals nor 
his MOS establish that he engaged in combat with the enemy.  
With respect to the stressor alleged, he claims that while he 
was serving as a perimeter guard as part of his cannoneer 
duties in the 4th Battalion, 11th Marine Division in Korea, he 
fired at and captured 3 Koreans attempting to get into the 
compound.  Unit command reports provided by USACRUR and 
service personnel records are entirely consistent with his 
duties and with the unit's experiences.  Moreover, buddy 
statements from G.G. and F.B.C. corroborate his report that 
he was involved in the capture of 3 Koreans attempting to 
gain entry into the compound.  Accordingly, the Board finds 
sufficient corroboration of the stressor alleged by him.  

The evidence of record demonstrates that the veteran has been 
diagnosed with PTSD by private and VA physicians on the basis 
of the aforementioned in-service stressor.  There is no 
competent evidence rebutting the diagnoses of PTSD.  
This medical evidence not only shows that the veteran has 
been diagnosed with PTSD in accordance with DSM-IV, but that 
there is a link between the diagnosis and the stressor 
alleged.   Accordingly, resolving doubt in the veteran's 
favor, the Board concludes that the preponderance of the 
evidence supports a grant of service connection for PTSD. 

II.  New and material evidence for residuals of head injury

In the instant case, the RO, in a July 1993 rating decision, 
denied service connection for residuals of head injury.  The 
claimant appealed to the Board.  In an October 1996 decision, 
the Board denied the veteran's claim for service connection 
for residuals of head injury as not well grounded.  The 
veteran did not appeal this case to the United States Court 
of Appeals for Veterans Claims (Court) and there is no record 
of a motion for reconsideration of the Board's decision.  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2001).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when 
determining whether the evidence is new and material, the VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); and if the claim is reopened, the VA must determine 
whether the VA's duty to assist under has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge,155 F.3d at 
1363.

As an aside, the Board notes that the regulations were 
recently amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, due to the effective date of the 
amended regulation, i.e., August 29, 2001, the new standard 
is not applicable to the veteran's claim in this instance.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
RO determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for a residuals of head injury to include headaches.  The 
Board disagrees. 

In the instant case, the veteran, in a September 1998 
statement, contends that he suffered a head injury in 
service, that he developed headaches due to such head injury, 
and that when considering the additional evidence submitted, 
his claim should be reopened and granted.  Evidence submitted 
in support of his petition to reopen a claim for service 
connection for residuals of head injury, to include headache, 
includes private neurological evaluations from 1988 and 1991 
showing complaints of headaches, and private medical 
statements.  In a September 1999 letter, Dr. Crabbs stated 
that the veteran reported receiving a blow to the head in 
service and that he suffered headaches since that time.  In a 
May 2001 letter, a private physician, Dr. Ervin, stated that 
after reviewing the veteran's statements and medical records, 
it was his opinion that the "injuries and diseases" related 
by the veteran's private physicians, which included headaches 
due to head injury in service, were as likely as not the 
results of injuries in service. 

The Board finds that the medical evidence is new.  
Additionally, the Board finds that this new evidence bears 
directly and substantially on the question of whether the 
veteran developed headaches as a result of head injury in 
service.  Accordingly, the veteran's claim for service 
connection for a residuals of head injury to include 
headaches is reopened. 

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.


ORDER

Service connection for PTSD is granted.  The veteran's claim 
for service connection for a residuals of head injury to 
include headaches is reopened.


REMAND

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims has held that all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the law's enactment, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  The RO should therefore consider 
whether any additional notification or development actions 
are required under the VCAA and readjudicate these claims.

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and the implementing regulations.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  Upon review, the veteran reported that he received 
treatment for his headaches, vertigo, hearing loss, and lung 
disability at the VA medical facility in Murfeesboro, 
Tennessee and that he also received treatment from Dr. 
Clayton and Dr. Buchanan.  Additionally, the veteran reported 
that he had pulmonary function tests at the VA medical 
facility which showed restrictive lung disease.  It does not 
appear that the RO attempted to obtain such records.  

Moreover, private physicians, in August 2000 and May 2001 
statements, opined that the veteran's hearing loss disability 
and vertigo were related to his service.  VA's duty to assist 
the veteran includes obtaining a thorough and contemporaneous 
examination in order to determine the nature and etiology of 
his disability as well as obtaining pertinent medical 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001). 
 
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran to include Dr. 
Clatyon and Buchanan.  After securing the 
necessary release, the RO should obtain 
these records as well as the veteran's VA 
medical records from the VA medical 
facility in Murfreesboro from 1997 to 
present.  If records are not available, 
the RO should so state.

2.  The veteran should be afforded a VA 
audiological examination determine the 
extent of his hearing loss disability, if 
any.  After examining the veteran and 
reviewing the veteran's entire claims 
folder, including the reports of any VA 
and private audiological tests, the 
examiner should provide an opinion as to 
whether there is hearing loss and if so, 
the etiology of any hearing loss, taking 
into account the veteran's exposure to 
noise during service.  The examiner may 
wish to take a history from the veteran 
as well as review the records.  The 
examiner is asked to specifically state 
whether it is at least as likely as not 
that any currently-shown hearing loss is 
related to acoustic trauma during service 
or to any other incident of service.  The 
examiner should provide a comprehensive 
report including complete rationale for 
all conclusions.   

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and extent of his headaches and 
claimed disability exhibited by vertigo.  
After examining the veteran and reviewing 
the veteran's entire claims folder, the 
examiner should provide an opinion as to 
the nature of headaches and any 
disability exhibited by vertigo.  The 
examiner may wish to take a history from 
the veteran as well as review the 
records.  The examiner should provide an 
opinion as to:

a.  whether the veteran has a 
current headache disorder and if 
so, whether it is more likely, 
less likely or as likely as not 
that any headache disorder is 
related to any head trauma during 
service or to any other incident 
of service; and  

b.  whether the veteran has a 
current disability exhibited by 
vertigo, and if so, whether it is 
more likely, less likely or as 
likely as not that any disability 
exhibited by vertigo is related 
to the veteran's service.  
The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions.   

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 


